Citation Nr: 1528380	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  04-38 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include hypertension.


REPRESENTATION

Appellant represented by:	Eric. A Gang, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to April 1975.  He also served with the Louisiana Army National Guard from June 1977 to June 1978 and from December 1984 to May 1986 and with the Tennessee Army National Guard from May 1986 to May 1987, with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO denied entitlement to service connection for hypertension and a heart condition.

The Board remanded this matter in June 2007 to schedule the Veteran for a Board hearing before a Veterans Law Judge.  The Veteran testified before the undersigned at a September 2007 videoconference hearing at the RO.  A transcript of the hearing has been associated with the file.

This matter was again remanded by the Board in January 2008, May 2011, and September 2012 for further development.

In June 2013, the Board denied the claim of service connection for a cardiovascular disorder (to include hypertension).  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In a November 2014 Memorandum Decision, the Court set aside the Board's June 2013 decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his claimed cardiovascular disorder is related to exposure to herbicides in service.  Specifically, he claims that he landed in Vietnam while on his way to Thailand and that he spent a brief period in Vietnam before continuing to Thailand.  He reportedly traveled by commercial airline from California to Clark Air Base in the Philippines (Clark) and from Clark to Vietnam and then traveled by military aircraft from Vietnam to Thailand.  His stay in Vietnam reportedly occurred sometime between August and November 1973.  He has requested that efforts be undertaken to attempt to obtain travel orders from the Defense Finance and Accounting Service (DFAS) corroborating his stopover in Vietnam and the Court has essentially agreed that such efforts are necessary.  Hence, the AOJ shall attempt to obtain any such travel orders upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall take all necessary steps, including contacting DFAS and any other appropriate source, to obtain any travel orders or any other records pertaining to the Veteran's travel from California to Thailand sometime between August and November 1973.  He reportedly traveled by commercial airline from California to Clark Air Base in the Philippines (Clark) and from Clark to Vietnam and then traveled by military aircraft from Vietnam to Thailand.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the file all records of the Veteran's treatment from the Southeast Louisiana Veterans Health Care System dated from January 2006 through the present; from the Tennessee Valley Healthcare System dated from April 2005 through March 2006, from August 2007 through February 2008, and from January 2013 through the present; and all relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




